Carley, Judge.
Appellant was indicted, tried and convicted of aggravated assault, carrying a concealed weapon and two counts of operating a motor vehicle after having been declared a habitual traffic violator. He appeals, enumerating as error the trial court’s denial of a motion for continuance the week before appellánt’s trial.
The motion for continuance was predicated upon defense counsel’s lack of adequate time to prepare appellant’s defense. It appears that appellant’s originally retained counsel had withdrawn from the case on December 31, 1980. Defense counsel who represented appellant in the subsequent trial had not been retained until “the later part of February, 1981,” at which time the motion for a continuance was made. Appellant’s trial commenced the week of March 2,1981. The transcript suggests no lack of preparation on the part of defense counsel in the trial of this non-complex case. Under these circumstances we find no abuse of discretion in the trial court’s denial of appellant’s motion for continuance. See generally Duke v. State, 104 Ga. App. 494 (1) (122 SE2d 127) (1961); Williams v. State, 148 Ga. App. 55 (1) (250 SE2d 848) (1978); Nix v. State, 157 Ga. App. 406 (277 SE2d 768) (1981).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

A. Frank Grimsley, for appellant.
Gary Christy, District Attorney, for appellee.